DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  MUN et al., US 2019/0138233 Al, (“Mun”; Cited by Applicant on IDS dated 7/16/2021).
Regarding Claim 1,
 Mun teaches a method comprising:
determining, by a processing device of a memory sub-system, a workload level in an incoming request queue ([0045] “The number of the data operation requests included in the data operation request set REQ_SET may be referred to as a queue depth QD.” Emphasis added. i.e. the operations in the request set – workload level giving the claim the BRI –  ) based on one or more operations requested by a host system for execution by the memory sub-system; ([0031] “The memory controller 200 may control the memory devices 100 in response to requests from the host 300”) 
identifying, based on the workload level in the incoming request queue, a set of memory dies of the memory sub-system to be activated for execution of the one or more operations; ([0068] “The memory controller 200 may determine memory dies to simultaneously operate among the plurality of memory dies 120 1 through 120 n, in response to the at least one received data operation request, …. with an increase in the queue depth, which indicates the number of at least one data operation requests, memory dies which simultaneously operate also increase.” Emphasis added.) 
determining, based on a power budget level, a power mode configuration for a memory die of the set of memory dies; ([0072] “The memory operation manager 224a may determine the number of the memory dies to be simultaneously programmed to be two. The memory operation manager 224a may determine a shortest period of operation time, in which the two memory dies may perform the programming operation within the power budget PB of 200 mA,” Emphasis added. See also [0052], [0076], Fig. 6 and [0111], describing the correlation between operation time and power consumption of a memory die – a power mode configuration giving the claim the BRI --) and
 configuring one or more parameters of the memory die to establish the power mode configuration. ([0076] “the memory controller 200 may efficiently control the data operations of the memory dies within the range of the allowed power budget PB, by variably controlling the data operation time according to the number of the memory dies that simultaneously operate.” Emphasis added. 
See also [0072] – [0074] “CASE1 … even if a peak current of 100 mA flows through each of the two nonvolatile memory dies NVM_l and NVM_2 during programming, as a sum of the peak currents is equal to or less than 200 mA, which is the amount of the power budget PB in this case, the programming time for each of the nonvolatile memory dies may be determined as 300 μs, which is the first programming time tPROG_l. The memory operation manager 224a may transmit the first programming operation command signal PGM_l to the first nonvolatile memory die NVM_l and transmit the first programming operation command signal PGM_l to the second nonvolatile memory die NVM_2, based on the determined programming time. In this case, the first programming operation command signal PGM_l may be a command which controls the memory die to perform the programming operation for the first programming time tPROG_l … CASE 2 … CASE 3 ….”
i.e. The memory controller sets the data operation time of the die(s) being controlled so as to control the power consumption to be within budget. )  
Regarding Claim 2,
 Mun teaches wherein the power mode configuration is selected from a set of power mode configurations comprising a low power mode configuration, a medium power mode configuration, or high power mode configuration.  (Fig. 6, elements tPROG_1 – tPROG_m; See also Fig. 9A element 222a, correlating increasing tProg values with decreasing I_Peak values. See also [0052] “As the data operation times increase, a peak value of the current flowing on the memory die or the voltage applied to the memory die decreases, and it is thus possible to control the plurality of memory dies 120 1 through 120 _n to simultaneously perform the data operations within a range of the assigned power budget, by controlling the data operation times to be variable.” Emphasis added. i.e. at least three power modes are taught.) 
Regarding Claim 3,
 Mun teaches wherein a first power level corresponding to the low power mode configuration is lower than a second power level corresponding to the medium power configuration;   (Fig. 9A, element 222A, element tPROG_3/I_PEAK_3 (50mA) as compared to tPROG_2/I_PEAK_2 (65mA)) and
wherein a third power level corresponding to the high power mode configuration is higher than the second power level corresponding to the medium power configuration.   (Fig. 9A, element 222A, element tPROG_1/I_PEAK_1 (100 mA) as compared to tPROG_2/I_PEAK_2 (65mA))
Regarding Claim 4,
 Mun teaches wherein the one or more parameters of the memory die are tuned to a set of parameter values corresponding to a high power mode configuration to establish the high power mode configuration. ([0072] “The memory operation manager 224a may transmit the first programming operation command signal PGM_l to the first nonvolatile memory die NVM_l … the first programming operation command signal PGM_l may be a command which controls the memory die to perform the programming operation for the first programming time tPROG_l.” Emphasis added. See a.so Fig. 9A element 222a. i.e. tPROG_1 – high power mode – is set) 
Regarding Claim 5,
 Mun teaches wherein the set of parameter values includes one of. an internal trim value, a latch value, a register value, a flag value, a charge pump voltage level, a charge pump clock frequency, an internal bias current, or a charge pump output resistance.  ([0063]  “command signal CMD transmitted from the memory controller 200 to the memory die to have the memory die perform the first programming operation may be a first programming operation command signal PGM_l. The first programming operation command signal PGM_l may be a signal generated by combining a first mode signal MODE_l which indicates the first programming operation, with a programming command signal PGM … the memory die may perform a programming operation for the first programming time tPROG_ 1, based on the first mode signal MODE_l included in the first programming operation command signal PGM_l.” Emphasis added. i.e. the memory configures based on the MODE_1 value provide by the memory controller – a register value giving the claim the BRI –) 
Regarding Claim 6,
 Mun teaches further comprising determining one of a low power mode configuration, a medium power mode configuration, or a high power mode configuration for each memory die of the set of memory dies.  ([0052] “As the data operation times increase, a peak value of the current flowing on the memory die or the voltage applied to the memory die decreases, and it is thus possible to control the plurality of memory dies 120 1 through 120 _n to simultaneously perform the data operations within a range of the assigned power budget, by controlling the data operation times to be variable” See also [0079] and [0096] which describes setting one power mode 
Regarding Claim 7,
 Mun teaches wherein the workload level in the incoming request queue is determined based at least in part on a type of the one or more operations and a bandwidth level corresponding with the execution of the one or more operations.  ([0096] “when the plurality of memory dies are determined to have different data operation times, the memory operation manager 224 may also consider an amount of data written to each of the memory dies.…” See also [0092] “The memory operation manager 224 may determine a shortest period of operation time, in which the three memory dies may perform the programming operation within the power budget PB of 265 mA, Emphasis added. i.e. the type of operation and the amount of data being operated on – bandwidth giving the claim the BRI – are considered. ) 
Regarding Claim 8,
 Mun teaches A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising:
determining a workload level in an incoming request queue ([0045] “The number of the data operation requests included in the data operation request set REQ_SET may be referred to as a queue depth QD.” Emphasis added. i.e. the operations in the request set – workload level giving the claim the BRI –  )  based on one or more operations requested by a host system for execution by a memory sub-system; ([0031] “The memory controller 200 may control the memory devices 100 in response to requests from the host 300”)
identifying, based on the workload level in the incoming request queue, a set of memory dies of the memory sub-system to be activated for execution of the one or more operations; ([0068] “The memory controller 200 may determine memory dies to simultaneously operate among the plurality of memory dies 120 1 through 120 n, in response to the at least one received data operation request, …. with an increase in the queue depth, which indicates the number of at least one data operation requests, memory dies which simultaneously operate also increase.” Emphasis added.) 

 configuring one or more parameters of at least a second portion of the set of memory dies to a second set of parameter values corresponding to a high power mode configuration.  ([0096] “when the third nonvolatile memory die has a largest amount of data to be written among the first through third nonvolatile memory dies, the memory operation manager 224 may determine a programming time of the third nonvolatile memory die as the second programming time tPROG_2, and may determine programming time of the first and second nonvolatile memory dies as the first programming time tPROG_l.” Emphasis added.
See also Fig. 6, elements tPROG_1 – tPROG_m; See also Fig. 9A element 222a, correlating increasing tProg values with decreasing I_Peak values. See also [0052] “As the data operation times increase, a peak value of the current flowing on the memory die or the voltage applied to the memory die decreases, and it is thus possible to control the plurality of memory dies 120 1 through 120 _n to simultaneously perform the data operations within a range of the assigned power budget, by controlling the data operation times to be variable.” Emphasis added. i.e. at least three power modes are taught.) 
Regarding Claim 11,
 Mun teaches the operations further comprising establishing at least an additional portion of the set of memory dies to a medium power mode configuration.  ([0092] “in order to efficiently use the provided power budget PB, the memory operation manager 224 may determine the three memory dies to have different data operation times.” See also [0093] “may determine a programming time of the third nonvolatile memory die as the second programming time tPROG_2” and Fig. 9A elements 222a. i.e. medium power mode may be selected.) 
Regarding Claim 12,
 Mun teaches the operations further comprising:
identifying a power budget level; and determining placement of at least the portion of the set of memory dies in the high power mode configuration based at least in part on the power budget level. ([0092] “The memory operation manager 224 may determine a shortest period of operation time, in which the three memory dies may perform the programming operation within the power budget PB of 265 mA, to be the data operation time. For example, in order to efficiently use the provided power budget PB, the memory operation manager 224 may determine the three memory dies to have different data operation times.” Emphasis added. See also [0096] “may determine programming time of the first and second nonvolatile memory dies as the first programming time tPROG_l. …” and Fig. 9A elements 222a. i.e. a high power mode may be selected based on the power budget. ) 
Regarding Claim 13,
 Mun teaches wherein operation of at least the set of memory dies in the high power mode configuration produces a power level within the power budget level.  ([0092] “The memory operation manager 224 may determine a shortest period of operation time, in which the three memory dies may perform the programming operation within the power budget PB of 265 mA, to be the data operation time. For example, in order to efficiently use the provided power budget PB, the memory operation manager 224 may determine the three memory dies to have different data operation times.” Emphasis added. See also [0096] “may determine programming time of the first and second nonvolatile memory dies as the first programming time tPROG_l. …” and Fig. 9A elements 222a. i.e. a high power mode may be selected based on the power budget. )


Claim(s) 14-20
recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-6 Specifically:
Claim(s) 14 correspond(s) to claim(s) 1;	
Claim(s) 15 correspond(s) to claim(s) 2;
Claim(s) 10 and 16 correspond(s) to claim(s) 3;
Claim(s) 17 correspond(s) to claim(s) 4;
Claim(s) 9 and 18 correspond(s) to claim(s) 5;

Claim(s) 20 correspond(s) to claim(s) 7. Therefore claim(s) 14-20 is/are rejected under the same reasoning set forth above over Mun.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al., US 10,854,245 Bl, for its teaching of controlling power in a memory system based on a bandwidth requirement;
Yang et al., US 8,929,169 Bl, for its teaching of selectively controlling power modes to memory dies based on memory operation type/requirements; and
KIM, US 2018/0011527 Al, for its teaching of determining a power level for operating a memory based on command type received from a host;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Brian J Corcoran/Examiner, Art Unit 2187       

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187